DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending and prosecuted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al., US Patent Publication 2018/0068156, henceforth known as Jang, and in further view of Liu et al., US Patent Publication 2019/0025969




(Abstract; a touch panel includes touch recognition area and a fingerprint recognition area): 
a light emitting layer (Figure 4; [0046]; [0074]; a display panel DP can be an OLED); 
a lower electrode layer formed on one side of the light emitting layer and including a plurality of first touch sensor electrodes arranged two-dimensionally and one or more first fingerprint sensor electrodes (Figures 2-4; [0057]; a plurality of first sensing electrodes 110 in a touch recognition area TA, disposed over the display panel DP, and a plurality of third sensing electrodes 120 in the fingerprint recognition area FA); 
an upper electrode layer formed on one side of the lower electrode layer and including a plurality of second touch sensor electrodes arranged two-dimensionally and one or more second fingerprint sensor electrodes (Figures 2-4; [0057]; a plurality of second sensing electrodes 310 in a touch recognition area TA, disposed over the “lower electrode layer”, and a plurality of fourth sensing electrodes 320 in the fingerprint recognition area FA); and 
wherein the first fingerprint sensor electrode and the second fingerprint sensor electrode are arranged at the same position so as to face each other to constitute the fingerprint sensor (Figure 3; [0057]; [0071]; the third sensing electrodes 120 and the fourth sensing electrodes are arranged to overlap each other and constitute a fingerprint sensor).

the control unit controls an output of the light emitting layer for each position or region on the touch display device on the basis of light transmittances of the fingerprint sensor, a first touch sensor, and a second touch sensor. 
Liu et al., US Patent Publication 2019/0025969, teaches that electrodes of a touch control layer have a certain blocking effect on light, and when electrodes have a difference coverage rates, a light transmittance of an area corresponding to these electrodes in different areas generate a mura phenomenon when displaying an image ([0035];). Liu taches adjusting the voltages applied to the colored sub-pixels, inherently from a data driver, based on the arrangement of the touch control layer, in order to improve the mura phenomenon of the display image (Figure 11 and 12; [0084-0085];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Jang to further include the teachings of Liu in order to provide a control unit controlling local brightness of the light emitting layer, the control unit controls an output of the light emitting layer for each position or region on the touch display device on the basis of light transmittances of the fingerprint sensor, a first touch sensor, and a second touch sensor. The motivation to combine these analogous arts is to utilize the teachings of Liu in order to improve the mura phenomenon of the display image (Figure 12; [0085];).

Regarding Claim 3, The combination of Jang and Liu teaches wherein the first touch sensor electrode and the second touch sensor electrode are arranged at different (Jang: Figures 2-4; [0057]; as seen in Figure 2 and 4, the plurality of electrodes 110 and 310 are arranged at different positions). 

Regarding Claim 7, The combination of Jang and Liu teaches wherein light transmittances of the first touch sensor electrode and the first fingerprint sensor electrode are the same as each other or are within a predetermined range (Jang: [0063]; [0075]; The first, second, third, and fourth electrodes are described as being made from the same material, and therefore would have the same light transmittance). 

Regarding Claim 8, The combination of Jang and Liu teaches, wherein light transmittances of the second touch sensor electrode and the second fingerprint sensor electrode are the same as each other or are within a predetermined range (Jang: [0063]; [0075]; The first, second, third, and fourth electrodes are described as being made from the same material, and therefore would have the same light transmittance).  

Regarding Claim 9, The combination of Jang and Liu teaches wherein the first fingerprint sensor electrode includes a plurality of patterns formed to be spaced apart from each other in a first direction, and the second fingerprint sensor electrode includes a plurality of patterns formed to be spaced apart from each other in a second direction intersecting with the first direction at a predetermined angle (Figure 2 and 3; [0057]; [0071]; the third sensing electrodes 120 are the “the first fingerprint sensor electrode includes a plurality of patterns formed to be spaced apart from each other in a first direction”  and the fourth sensing electrodes 320 are the “the second fingerprint sensor electrode includes a plurality of patterns formed to be spaced apart from each other in a second direction”. The third and fourth sensing electrodes intersect each other at a predetermined angle as seen in Figure 2 and 3).. 

Regarding Claim 10, The combination of Jang and Liu teaches wherein an interval between the patterns adjacent to each other is 0.1 to 30 .mu.m (Jang: [0073]; the third sensing electrode 120 and the fourth sensing electrode 320 may have the form of a mesh having significantly narrow line width w and distance d in a range of about several micrometers (.mu.m) to about several tens of micrometers.). 

Regarding Claim 11, The combination of Jang and Liu teaches wherein a width of a single pattern is 0.1 to 100 .mu.m (Jang: [0073]; the third sensing electrode 120 and the fourth sensing electrode 320 may have the form of a mesh having significantly narrow line width w and distance d in a range of about several micrometers (.mu.m) to about several tens of micrometers.).

Regarding Claim 12, The combination of Jang and Liu teaches wherein the fingerprint sensor is disposed at an outer side of the touch display device (Jang: Figure 2-4; the examiner considers the fingerprint recognition area to be at an “outer side” of the touch panel ). 

Regarding Claim 13, The combination of Jang and Liu teaches wherein the fingerprint sensor is disposed to be spaced apart from an outer side of the touch display device inward by one or more first touch sensor electrodes or second touch sensor electrodes  (Jang: Figure 2-4; the examiner considers the fingerprint recognition area to be “spaced apart from an outer side” of the touch pane inward by the first and second touch sensing electrodes as seen in Figure 2). 

Regarding Claim 14, The combination of Jang and Liu teaches wherein the first touch sensor electrode, the second touch sensor electrode, and the fingerprint sensor have the same shape (Jang: Figure 2-4; the examiner considers the shape of the first electrodes, the second electrodes, and the electrodes in the fingerprint recognition area FA to be of the same shape). 

Regarding Claim 15, The combination of Jang and Liu teaches wherein the lower electrode layer includes a first conductive line connecting between the first touch sensor electrodes adjacent to each other in a third direction (Figure 2; [0057]; first connection electrode 111 connecting first electrodes 110 together in a third direction), and 
the upper electrode layer includes a second conductive line connecting between the second touch sensor electrodes adjacent to each other in a fourth direction in a direction intersecting with the third direction (Figure 2; [0057]; second connection electrode 311 connecting second electrodes 310 together in a fourth direction intersecting the third direciton). 

Regarding Claim 16, The combination of Jang and Liu teaches further comprising: a base film formed on the other surface of the lower electrode layer (Figure 4; [0057]; a substrate 100 on the bottom surface of the first electrodes 110;); and a cover layer formed on one surface of the upper electrode layer (Figure 4; [0055];  [0057]; a cover glass CG formed on top of the second sensing electrodes 310).



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al., US Patent Publication 2018/0068156, henceforth known as Jang, and in further view of Liu et al., US Patent Publication 2019/0025969, and in further view of Fan, US Patent Publication 2021/0012080.

Regarding Claim 2, The combination of Jang and Liu doesn’t explicitly teach wherein the control unit controls an output of the light emitting layer in a fingerprint sensor region to be greater than that of the light emitting layer in a first touch sensor region or second touch sensor region with respect to the same display request signal.
	Fan, US Patent Publication 2021/0012080, teaches that a touch screen 401 includes a screen layer 403 and a pixel layer 404, and the pixel layer 404 is located between the screen layer 403 and the sensor 402. When the finger is in contact with the (Abstract; [0053-0054]; )
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Jang and Liu to further include the teachings of Fan in order to provide wherein the control unit controls an output of the light emitting layer in a fingerprint sensor region to be greater than that of the light emitting layer in a first touch sensor region or second touch sensor region with respect to the same display request signal. The motivation to combine these analogous arts is because Fan teaches that the brightness of the light that is irradiated to the fingerprint is increased, and the accuracy of fingerprint recognition is greatly improved (Fan: [0054];).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al., US Patent Publication 2018/0068156, henceforth known as Jang, and in further view of Liu et al., US Patent Publication 2019/0025969, and in further view of Son, US Patent Publication 2017/0010707.


	Son teaches a capacitive tactile sensor where at least one or more electrodes may have a width of between about 25 microns to about 100 microns, a gap between adjacent fine conductors may be selected to be between about 25 microns to about 100 microns ([0038];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Jang and Liu to further include the teachings of Son in order to provide wherein an interval between two first touch sensor electrodes disposed adjacent to each other is equal to or greater than a width of a single first touch sensor electrode, and an interval between two second touch sensor electrodes disposed adjacent to each other is equal to or greater than a width of a single second touch sensor electrode. The motivation to combine these analogues arts is because Son teaches having the width of at least one or more electrodes be between about 25 microns to about 100 microns, while a gap between adjacent fine conductors may be between about 25 microns to about 100 microns (Son: [0038];).
	
	
(Jang: Figures 2-4; [0057]; as seen in Figure 2, the plurality some of electrodes 110 are disposed between and electrodes  310 that are adjacent to each other, and some electrodes 310 are disposed between electrodes 110 that are adjacent to each other). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al., US Patent Publication 2018/0068156, henceforth known as Jang, and in further view of Liu et al., US Patent Publication 2019/0025969, and in further view of Park, US Patent Publication 2021/0201744.

Regarding Claim 6, The combination of Jang and Liu doesn’t explicitly disclose further comprising a storage unit storing light transmittances of each of the first touch sensor constituted by the first touch sensor electrode, the second touch sensor constituted by the second touch sensor electrode, and the fingerprint sensor, wherein the control unit locally controls the brightness of the light emitting layer using the light transmittances of each of the first touch sensor, the second touch sensor, and the fingerprint sensor stored in the storage unit. 
	However, Park et al., US Patent Publication 2021/0201744, teaches that it was well known in the art for a display device to comprise of a memory that stored ([0020]; a  memory configured to store mura information including location information of a pixel having mura and compensation values for colors thereof).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to modify the combinational disclosure of Jang and Liu to further include the teachings of Park in order to provide a storage unit storing light transmittances of each of the first touch sensor constituted by the first touch sensor electrode, the second touch sensor constituted by the second touch sensor electrode, and the fingerprint sensor, wherein the control unit locally controls the brightness of the light emitting layer using the light transmittances of each of the first touch sensor, the second touch sensor, and the fingerprint sensor stored in the storage unit. The motivation to combine these arts is because it was well known in the art.


Allowable Subject Matter

The following claims 1-17 are drafted by the examiner and considered to distinguish patentably over the art of record in this application, Claims 1-17 are presented to applicant for consideration: 

1. (Currently Amended) A touch display device with a fingerprint sensor comprising: 
	a light emitting layer; 
	a lower electrode layer [[formed]] disposed on one side of the light emitting layer and including a plurality of first touch sensor electrodes arranged two-dimensionally and a plurality of first fingerprint sensor electrodes; 
disposed on one side of the lower electrode layer and including a plurality of second touch sensor electrodes arranged two-dimensionally and a plurality of second fingerprint sensor electrodes; 
	a base film, where the lower electrode layer is formed on the base film ; 
	a dielectric layer, where the upper electrode layer is formed on the dielectric layer; and 
	a control unit controlling local brightness of the light emitting layer, 
	wherein the first fingerprint sensor electrode and the second fingerprint sensor electrode are arranged at the same position so as to face each other to constitute the fingerprint sensor, [[and]] 
	wherein the control unit controls an output of the light emitting layer for each position or region on the touch display device on the basis of light transmittances of the fingerprint sensor, a first touch sensor, and a second touch sensor,
	wherein each first fingerprint sensor electrode of the plurality of first fingerprint sensor electrodes includes a plurality of patterns formed to be spaced apart from each other in a first direction, and each second fingerprint sensor electrode of the plurality of second fingerprint sensor electrodes includes a plurality of patterns formed to be spaced apart from each other in a second direction intersecting with the first direction at a predetermined angle,
	wherein the plurality of first fingerprint sensor electrodes are disposed on the outer side of the base film, which are  outside the plurality of first touch sensor electrodes,  and each first fingerprint sensor electrode is disposed on an opposing outer side of the base film, and
	wherein the plurality of second fingerprint sensor electrodes are disposed on the outer side of the dielectric layer, which are outside the plurality of second touch sensor electrodes, and each second fingerprint sensor electrode is disposed on an opposing outer side of the base film.

2. The touch display device of claim 1, wherein the control unit controls an output of the light emitting layer in a fingerprint sensor region to be greater than that of the light emitting layer in a first touch sensor region or second touch sensor region with respect to the same display request signal. 

3. The touch display device of claim 1, wherein the first touch sensor electrode and the second touch sensor electrode are arranged at different positions. 

4. The touch display device of claim 3, wherein an interval between two first touch sensor electrodes disposed adjacent to each other is equal to or greater than a width of a single first touch sensor electrode, and an interval between two second touch sensor electrodes disposed adjacent to each other is equal to or greater than a width of a single second touch sensor electrode. 

5. The touch display device of claim 4, wherein some of the first touch sensor electrodes are disposed between the two second touch sensor electrodes disposed adjacent to each other, and some of the second touch sensor electrodes are disposed between the two first touch sensor electrodes disposed adjacent to each other. 

6. The touch display device of claim 1, further comprising a storage unit storing light transmittances of each of the first touch sensor constituted by the first touch sensor electrode, the second touch sensor constituted by the second touch sensor electrode, and the fingerprint sensor, wherein the control unit locally controls the brightness of the light emitting layer using the light transmittances of each of the first touch sensor, the second touch sensor, and the fingerprint sensor stored in the storage unit. 

7. (Currently Amended) The touch display device of claim 1, wherein light transmittances of the first touch sensor electrode and the plurality of first fingerprint sensor electrodes are the same as each other or are within a predetermined range. 

8. (Currently Amended) The touch display device of claim 1, wherein light transmittances of the second touch sensor electrode and the plurality of second fingerprint sensor electrodes are the same as each other or are within a predetermined range. 

9.  (Cancelled)

10. (Currently Amended) The touch display device of claim [[9]] 1, wherein an interval between the patterns adjacent to each other is 0.1 to 30 .mu.m. 

11. (Currently Amended) The touch display device of claim [[9]] 1, wherein a width of a single pattern is 0.1 to 100 .mu.m. 

12. (Cancelled) 

13. (Cancelled)

14. The touch display device of claim 1, wherein the first touch sensor electrode, the second touch sensor electrode, and the fingerprint sensor have the same shape. 

15. The touch display device of claim 1, wherein the lower electrode layer includes a first conductive line connecting between the first touch sensor electrodes adjacent to 

16. (Currently Amended) The touch display device of claim 1, further comprising: 

17. (New) A touch display device with a fingerprint sensor comprising: 
	a light emitting layer; 
	a lower electrode layer disposed on one side of the light emitting layer and including a plurality of first touch sensor electrodes arranged two-dimensionally and a plurality of first fingerprint sensor electrodes; 
	an upper electrode layer disposed on one side of the lower electrode layer and including a plurality of second touch sensor electrodes arranged two-dimensionally and a plurality of second fingerprint sensor electrodes; 
	a base film, where the lower electrode layer is formed on the base film ; 
	a dielectric layer, where the upper electrode layer is formed on the dielectric layer; and 
	a control unit controlling local brightness of the light emitting layer, 
	wherein the first fingerprint sensor electrode and the second fingerprint sensor electrode are arranged at the same position so as to face each other to constitute the fingerprint sensor, 
	wherein the control unit controls an output of the light emitting layer for each position or region on the touch display device on the basis of light transmittances of the fingerprint sensor, a first touch sensor, and a second touch sensor,
	wherein each first fingerprint sensor electrode of the plurality of first fingerprint sensor electrodes includes a plurality of patterns formed to be spaced apart from each other in a first direction, and each second fingerprint sensor electrode of the plurality of second fingerprint sensor electrodes includes a plurality of patterns formed to be spaced apart from each other in a second direction intersecting with the first direction at a predetermined angle,
	wherein the plurality of first fingerprint sensor electrodes are disposed to be spaced apart from an outer side of the base film inward by one or more first touch sensor electrodes, each first fingerprint sensor electrode is disposed on an opposing outer side of the base film, and 
	wherein the plurality of second  fingerprint sensor electrodes are disposed to be spaced apart from an outer side of the dielectric film inward by one or more second touch sensor electrodes, each second  fingerprint sensor electrode is disposed on an opposing outer side of the dielectric film. 

Response to Arguments

Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive.

The examiner respectfully disagrees with applicants remarks that the combination of Jang and Liu does not teach the features of independent claim 1.

As stated in the rejection, Liu teaches that the electrodes of a touch control layer have certain blocking effect on light, generating a Mura phenomenon when displaying an image ([0035];). As a means to improve the mura, Liu shows a relationship diagram of voltages supplied and light transmittance to the red, green, and blue sub-pixels based on the electrodes of the touch-control control layer (see Figure 12 and [0085];), as compared to a relationship diagram of voltages supplied and light transmittances to the red, green, and blue sub-pixels without respect to the touch-control layer (see Figure 11 and [0084];). Figure 12 shows that the blue sub-pixel has different applied voltages to it to achieve different transmittances due to the touch-control layer, as compared to Figure 11 that does not account for the touch-control layer.
	As such, Liu’s teachings of a how a relationship between voltage and light-transmittance changes when you factor in a touch control layer, as is generates a mura, would have been recognized by one skilled in the art as applicable to the teachings of Jang for the reasons stated above in the rejection, in order to improve the mura phenomena when displaying an image, as seen in Figure 12 (Figure 12; [0035]).

In response to Applicant’s remarks towards the examiners stance on Official Notice for rejecting Claim 6, the examiner now referees Applicant to Park et al., US Patent Publication 2021/0201744, that describes a memory configured to store mura information including location information of a pixel having mura and compensation values for colors thereof. The rejection of Claim 6 and the use of Official Notice has been replaced with Park et al.,


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699